                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

TRINA MARIE YOUNG, et al.                                                             PLAINTIFFS

v.                                      No. 2:18-CV-02055

CRAIG ANTHONY HOLLOMAN, et al.                                                     DEFENDANTS

                                      OPINION AND ORDER

        Before the Court is a motion (Doc. 91) to set aside the Clerk’s entry of default of H&P

Leasing, Inc. (“H&P”) and a brief (Doc. 92) in support of the motion. No response has been filed

but no response is necessary. The motion will be granted.

        Plaintiffs initiated this action on March 16, 2018 against three defendants. At multiple

times during discovery, Plaintiffs identified other parties they allege may have liability in this

action. As a result, Plaintiffs have amended their complaint four times—the last to cure a

jurisdictional deficiency identical to one that the Court previously ordered to be corrected.

Plaintiffs served H&P with the second amended complaint on April 1, 2019. H&P failed to appear,

answer, or otherwise respond, and the Clerk entered H&P’s default on May 30, 2019. (Doc. 68).

H&P filed an answer to Plaintiffs’ fourth amended complaint and now moves to set aside its

default, arguing that its earlier default is mooted by the filing of an amended complaint, or in the

alternative, that good cause exists to set aside its default.

        With respect to H&P’s argument that its default is moot, because H&P was properly served

with the second amended complaint and had not appeared by the deadline to do so, the fourth

amended complaint was not required to be served upon them. See Fed. R. Civ. P. 5(a)(2). It makes

little sense that an entry of default be moot as a matter of law when a plaintiff need not re-serve a

defaulting defendant. Such a rule would run counter to the Rule 5. Moreover, though the Court



                                                   1
denied default judgment with respect to H&P, the Clerk properly entered H&P’s default for its

failure to timely appear. Procedurally speaking, the law is clear that H&P remains in default even

though Plaintiff filed two additional amended complaints.

       However, the entry of default may be set aside for good cause. Fed. R. Civ. P. 55(c). This

stems from a strong preference for adjudication on the merits and an interest in preserving the

“fundamental fairness of the adjudicatory process.” Oberstar v. F.D.I.C., 987 F.2d 494, 504 (8th

Cir. 1993). “When examining whether good cause exists, the district court should weigh whether

the conduct of the defaulting party was blameworthy or culpable, whether the defaulting party has

a meritorious defense, and whether the other party would be prejudiced if the default were

excused.” Stephenson v. El-Batrawi, 524 F.3d 907, 912 (8th Cir. 2008) (internal quotation

omitted). Plaintiffs will not be prejudiced if the default is set aside as Plaintiffs themselves have

amended their complaint four times—the last amendment as recently as one month ago. H&P’s

defense appears not only meritorious, but compelling. Finally, though H&P is responsible for its

own lack of diligence, its culpability in this case does not overcome the Court’s strong preference

for adjudication on the merits. The Court finds this good cause to set aside the default of H&P.

       IT IS THEREFORE ORDERED that Defendant H&P Leasing Inc.’s motion to set aside

the entry of default (Doc. 91) is GRANTED, and the Clerk’s entry of default (Doc. 68) is SET

ASIDE.

       IT IS SO ORDERED this 30th day of September, 2019.


                                                              /s/P. K. Holmes, III
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                 2
